DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing was received on 04/06/2021.  This drawing is accepted.
                            Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 04/06/2021.
The amendments to claims 11, 13, and 18 give cause for the objections to said claims to be hereby withdrawn.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 6, 11, generally, the prior art of record, United States Patent Application Publication No. US 20060080441 A1 to Chen et al. which shows a flexible automated connection to virtual private networks; United States Patent Application Publication No. US 20190229900 A1 to Khristi et al. which shows systems and methods for secured web application data traffic; United States Patent Application Publication No. US 20190173849 A1 to Lapidous et al. which shows local interception of traffic to a remote forward proxy; United States Patent No. US 7920549 B2 to Alt et al. which shows a method and system for providing secure media gateways to support interdomain traversal; United States Patent Application Publication No. US italicized claim elements (i.e., claim 1: “decrypt the received encrypted data packet, the decrypted data packet including an IP address associated with the DNS request and an indication as to whether traffic associated with the IP address should be sent through the virtual private network tunnel; and using the IP address, transmit a request for content through the virtual private network tunnel or transmit the request for content outside of the virtual private network tunnel, depending on the indication”, claim 6: “decrypting the received encrypted data packet, the decrypted data packet including an IP address associated with the DNS request and an indication as to whether traffic associated with the IP address should be sent through the virtual private network tunnel; and using the IP address, transmitting a request for content through the virtual private network tunnel or transmitting the request for content outside of the virtual private network tunnel, depending on the indication”, claim 11: “resolving the decrypted DNS request to an IP address of a serving service; generating a data packet comprising the IP address and an indication as to whether traffic associated with the IP address should be sent through the virtual private network tunnel; encrypting the data packet; and transmitting the encrypted data packet through the virtual private network tunnel”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431